Citation Nr: 9931234	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-17 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
an acquired psychiatric disorder is well grounded.

2.  Entitlement to service connection for chronic alcoholism.

3.  Entitlement to service connection for substance abuse, 
claimed as addiction to prescription drugs.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 1998 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to service 
connection for chronic alcoholism, addiction to pain 
medications, and depression, anxiety, insomnia and stress.  
The veteran appeals these decisions.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that any current psychiatric 
disorder is the result of a disease or injury incurred in 
service.

2.  The veteran's alcoholism is due to his willful 
misconduct.

3.  The veteran's substance abuse is due to his willful 
misconduct.


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder is not well grounded and there is no 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A claim for service connection for chronic alcoholism has 
no legal merit.  38 U.S.C.A. §§ 105(a), 5107, 7104(c) (West 
1991); 38 C.F.R. § 3.301 (1999); Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388- 351; Sabonis v. Brown, 6 Vet. App. 426 
(1994).

3.  The claim for service connection for alcoholism has no 
legal merit. 38 U.S.C.A. §§ 105(a), 5107, 7104(c) (West 
1991); 38 C.F.R. § 3.301 (1999); Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388- 351; Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for An Acquired Psychiatric Disorder

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for a psychosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The Board has reviewed all the evidence of record.  Here, the 
medical evidence of record indicates that the veteran 
currently suffers from a psychiatric disorder, diagnosed as a 
chronic dysthymic disorder.  This disability was first 
diagnosed many years after service in 1984.  See private 
treatment records from Russell M. Anderson, Jr., M.D., dated 
in 1984.  Therefore, the Board finds that there is sufficient 
medical evidence of a current disability, and the first 
element of a well-grounded claim has been satisfied.

The veteran maintains that his psychiatric disorder began 
during his active service. Service medical records indicate 
that the veteran was seen in October 1975 complaining of 
insomnia.  A consultation report indicates that he was 
evaluated for chronic drug dependency with anxiety.  A 
February 1978 physical examination in conjunction with his 
discharge from active duty indicates that his psychiatric 
evaluation was normal and his report of medical history was 
negative for any depression, excessive worry, or nervous 
trouble.  In view of the foregoing, the Board finds that 
there is sufficient lay and medical evidence of incurrence of 
a disease/injury during service, and the second element of a 
well-grounded claim has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has not 
complained of continuity of psychiatric symptomatology.  
Moreover, even if he had given a history of continuity of 
symptomatology since active service, there is still no 
medical evidence of record of a nexus between the present 
disability and any post-service symptomatology.  Savage, 10 
Vet. App. at 497 (holding that veteran's own testimony that 
he sustained a back injury in service, walked with a limp 
ever since, and received heat treatments over the years is 
presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).  Medical expertise is required to relate 
the present disability etiologically to the veteran's post-
service symptoms.  However, there are no medical opinions 
contained in any of the veteran's post-service medical 
records relating the current psychiatric disorder, diagnosed 
as a dysthymic disorder, to any inservice finding or event or 
to any post-service symptomatology.  Rather, it was described 
by Dr. Anderson as ancillary to the veteran's injuries 
sustained in any automobile accident in 1984.  The veteran is 
not competent to ascribe his post-service difficulties to 
active service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

There is no medical evidence in the record at all tending to 
show that there was an underlying chronic disability which 
caused the symptoms in service and that that underlying 
disability also has caused all the intermittent complaints of 
symptomatology (if any) experienced since service.  
Similarly, there is no medical evidence tending to show that 
the inservice symptoms represented a chronic psychiatric 
disorder rather than an acute and transitory condition. 

Because no medical evidence has been presented or secured to 
render plausible a claim that the chronic dysthymic disorder 
diagnosed in 1984 had its onset in service or is the result 
of, or related to, any disease contracted or injury sustained 
in active military service, the Board concludes that this 
claim is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  While the RO did not obtain the 
veteran's treatment records from Drs. Robert Wray and Wayne 
Hendrix, additional development to obtain these records is 
unnecessary in view of the medical evidence currently of 
record.  See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under 5103(a) to assist claimant in filing his 
claim pertains to relevant evidence which may exist or could 
be obtained).  The veteran has stated only that these doctors 
treated him for drug dependency after service in 1978.  
Brewer v. West, 11 Vet. App. 228 (1998); see Grivois v. 
Brown, 6 Vet. App. 136, 139-40 (1994) (noting that 
"implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay those 
claims which . . . require adjudication.").  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations with regard to the veteran's claim under 
38 U.S.C.A. § 5103(a) (West 1991).


II.  Service Connection for Chronic Alcoholism and 
Service Connection for Addiction to Prescription Medication

The appellant's claims of entitlement to service connection 
for substance abuse and alcoholism were received in February 
1998.
 
In a precedent opinion, dated January 16, 1997, the General 
Counsel of VA concluded that Section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-351, prohibits, effective for 
claims filed after October 31, 1990, the payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  The payment of compensation is 
prohibited whether the claim is based on direct service 
connection or, under 38 C.F.R. § 3.310(a), for secondary 
service connection for a disability proximately due to or the 
result of a service-connected disorder.  Further, 
compensation is prohibited regardless of whether compensation 
is claimed on the basis that a service-connected disease or 
injury caused the disability or on the basis that a service-
connected disease or injury aggravated the disability.  The 
Board is bound by this interpretation.  38 U.S.C.A. § 
7104(c).  As the appellant filed his claims for service 
connection for chronic alcoholism and substance abuse after 
October 31, 1990, service connection is prohibited by law.

Under the law, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service, which was not the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 C.F.R. § 3.301.  In addition, an injury or disease 
incurred during active service will be deemed to have been 
incurred in the line of duty and not the result of the 
veteran's own misconduct when the person was, at the time the 
injury was suffered or disease contracted, in active service, 
unless such injury or disease was the result of the person's 
own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. § 105(a).  The simple drinking of alcoholic beverage 
is not of itself willful misconduct.  The deliberate drinking 
of a known poisonous substance or under conditions which 
would raise a presumption to that effect will be considered 
willful misconduct.  If in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct. 38 C.F.R. § 3.301(c)(2).  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
approximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(3).

Service personnel evaluation records indicate that the 
veteran's performance was affected by his use of alcohol.  
Service medial record show that he complained of insomnia and 
was evaluated in October 1975 for chronic drug dependency 
with anxiety. 

Additionally, post-service medical records from the 
Tallahassee Memorial Regional Hospital report from July 1984 
to August 1984 indicate a diagnosis of a chronic alcoholic 
condition and poly drug abuse.  While the veteran claims that 
his alcohol and drug abuse is related to stress and anxiety 
during service, there is no competent evidence linking the 
appellant's post-service substance abuse and alcoholism to 
any particular incident or injury in service.

Notwithstanding the veteran's claims that his substance abuse 
and alcoholism were caused by occupational stress in service 
and were not due to voluntary actions on his part, the Board 
has thoroughly reviewed the record, which does not 
substantiate the veteran's allegations, and concludes that 
service connection is not warranted for substance abuse or 
alcoholism.  In this regard, the Board notes that drug abuse 
and alcohol dependence are deemed by statute to be the result 
of willful misconduct and, therefore, cannot be service 
connected.  38 U.S.C.A. §§ 105(a), 1110, 1131; See Gabrielson 
v. Brown, 7 Vet. App. 36, 41 (1994).

Given all of the foregoing, the appellant has failed to 
submit legally meritorious claims of entitlement to service 
connection for alcoholism and substance abuse.  Section 
38 U.S.C.A. § 105(a) precludes direct service connection of 
such a disability.  In a case such as this where the law, and 
not the evidence, is dispositive, the claim must be denied 
because of the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Having found the claim not well grounded, service connection 
for an acquired psychiatric disorder is denied.

Service connection for chronic alcoholism is denied.  

Service connection of addition to prescription medication is 
denied.  




		
	P.M. DILORENZO 
	Acting Member, Board of Veterans' Appeals



 

